Citation Nr: 1317226	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  05-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for Peyronie's disease.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The claim has been before the Board on previous occasions, and was remanded in July 2006, August 2009, and July 2010 for rescheduling of a requested hearing.  In June 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the claims file.  The claim was once again remanded in November 2012 for evidentiary development.  

The entire claims file, to include the portion contained in the electronic "Virtual VA" system has been reviewed in this case.  


FINDING OF FACT

The Veteran died in February 2013, and confirmation of the death has been entered into the claims file.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for entitlement to service connection for Peyronie's disease was denied by the RO in February 2004.  This appeal followed, and most recently, the claim was sent for development via a November 2012 remand order.  The Board received notification from the Social Security Administration (SSA) of the Veteran's death in February 2013.    

Generally, as a matter of law, veterans' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  In this case, the appeal was pending at the time of death, and the claim on the merits has become moot by virtue of the death of the Veteran.  Therefore, the claim is dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.  



____________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


